


110 HR 643 IH: Collegiate Housing and Infrastructure

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 643
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mrs. Jones of Ohio
			 (for herself and Mr. Ryan of
			 Wisconsin) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  collegiate housing and infrastructure grants.
	
	
		1.Short titleThis Act may be cited as the
			 Collegiate Housing and Infrastructure
			 Act of 2007.
		2.Charitable
			 organizations permitted to make collegiate housing and infrastructure
			 grants
			(a)In
			 generalSection 501 of the Internal Revenue Code of 1986
			 (relating to exemption from tax on corporations, certain trusts, etc.) is
			 amended by redesignating subsection (r) as subsection (s) and by inserting
			 after subsection (q) the following new subsection:
				
					(r)Treatment of
				organizations making collegiate housing and infrastructure improvement
				grants
						(1)In
				generalFor purposes of
				subsection (c)(3) and sections 170(c)(2)(B), 2055(a)(2), and 2522(a)(2), an
				organization shall not fail to be treated as organized and operated exclusively
				for charitable or educational purposes solely because such organization makes
				collegiate housing and infrastructure grants to an organization described in
				subsection (c)(7), so long as, at the time of the grant, substantially all of
				the active members of the recipient organization are full-time students at the
				college or university with which such recipient organization is
				associated.
						(2)Housing and
				infrastructure grantsFor
				purposes of paragraph (1), collegiate housing and infrastructure grants are
				grants to provide, improve, operate, or maintain collegiate housing that may
				involve more than incidental social, recreational, or private purposes, so long
				as such grants are for purposes that would be permissible for a dormitory of
				the college or university referred to in paragraph (1). A grant shall not be
				treated as a collegiate housing and infrastructure grant for purposes of
				paragraph (1) to the extent that such grant is used to provide physical fitness
				equipment.
						(3)Grants to
				certain organizations holding title to property, etcFor purposes of this subsection, a
				collegiate housing and infrastructure grant to an organization described in
				subsection (c)(2) or (c)(7) holding title to property exclusively for the
				benefit of an organization described in subsection (c)(7) shall be considered a
				grant to the organization described in subsection (c)(7) for whose benefit such
				property is
				held.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to grants
			 made in taxable years ending after the date of the enactment of this
			 Act.
			
